DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,9-10,19-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Application 2022/0095350, hereinafter Lee).
Regarding claims 1, 25, Lee discloses a method and an apparatus of wireless communication (Figs. 1-5,13-21), comprising: 
at least one processor (102,202); and a memory (104,204) coupled to the at least one processor, wherein the at least one processor is configured:
receiving, by a user equipment (UE) (100,200), a first downlink control information (DCI) including one or more transmission configuration indicator (TCI) states, wherein the one or more TCI states are associated with a scheduled multi-transmission-reception points (TRP) downlink transmission in a first-time interval ([0007]- [0008], [0023]- [0025], [0329]- [0331], which recite DCI including TCI states associated TRP); 
monitoring, by the UE, for a second DCI in a subsequent time interval, wherein the second DCI includes an adjustment to the one or more TCI states of the first DCI ([0007]- [0008], [0023]- [0025], [0152]- [0158], [0329]- [0331], which recite different DCIs including plurality of TCI states); and 
in response to detection of the second DCI, processing, by the UE, the scheduled multi-TRP downlink transmission in the subsequent time interval according to a second quasi-colocation (QCL) assumption corresponding to the adjustment to the one or more TCI states ([0007]- [0008], [0023]- [0025], [0152]- [0158], [0168], [0329]- [0331], which recites processing TRP according to QCL).  
Regarding claim 19, Lee discloses a method (Figs. 1-5,13-21), of wireless communication, comprising: 
obtaining, by a transmission-reception point (TRP), coordinating signaling for a multi-TRP downlink transmission during a first-time interval with one or more neighboring TRPs over a shared communication spectrum ([0007]- [0008], [0023]- [0025], [0329]- [0331], which recite DCI including TCI states associated TRP); 
encountering, by the TRP, an event that indicates an unsuccessful multi-TRP downlink transmission by the TRP ([0662], [0064], which recite the failure to successfully complete the multi-TRP downlink transmission); and 
signaling, by the TRP, the unsuccessful multi-TRP downlink transmission by the TRP to the one or more neighboring TRPs ([0662], [0064], which recite the failure to successfully complete the multi-TRP downlink transmission).  
Regarding claims 2, 26, Lee discloses the method of claim 1, further including: storing, by the UE, buffered samples of the scheduled multi-TRP downlink transmission received from one or more TRPs in the first-time interval (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claims 3, 27, Lee discloses the method of claim 1, further including, in response to a failure to detect the second DCI, processing, by the UE, the scheduled multi-TRP downlink transmission in the subsequent time interval according to a first QCL assumption corresponding to the one or more TCI states of the first DCI (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claims 4, 28, Lee discloses the method of claim 1, wherein the first- and second-time intervals include one of: a slot; or a channel occupancy time (COT) associated with success of a channel sensing procedure (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).   
Regarding claims 5, 29, Lee discloses the method of claim 1, wherein the second DCI is received according to one of: a group common DCI configuration for a group of UEs including the UE; or a UE-specific DCI configured for the UE (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).     
Regarding claim 9, Lee discloses the method of claim 1, wherein the first and second DCls are received by the UE one of: independently from one TRP, or jointly from two or more TRP (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).      
Regarding claim 10, Lee discloses the method of claim 1, further including: determining, by the UE, an unsuccessful receipt of a subset of candidate downlink transmissions of the candidate downlink transmissions from one or more blocked TRPs of the one or more TRPs, wherein the unsuccessful receipt includes one of: a failure to receive the subset of candidate downlink transmissions, or an incapability of the TRP to successfully receive the subset of candidate downlink transmissions based on a signal quality of the subset of candidate downlink transmissions; and transmitting, by the UE, feedback to the one or more blocked TRPs, wherein the feedback indicates the unsuccessful receipt of the subset of candidate downlink transmissions(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).     
Regarding claim 20, Lee discloses the method of claim 19, wherein the event indicating the unsuccessful multi- TRP downlink transmission includes one of: a failure of the TRP to pass a listen before talk (LBT) procedure on the shared communication spectrum; receipt of a change of transmission scheduling for the first-time interval; or detection of a blocked downlink transmission, wherein the blocked downlink transmission was intended for the multi-TRP downlink transmission(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 21, Lee discloses the method of claim 20, further including: transmitting, by the TRP, a downlink transmission to one or more user equipment (UEs) on the shared communication spectrum intended for the multi-TRP downlink transmission; receiving, by the TRP, feedback from the one or more UEs indicating unsuccessful receipt of the downlink transmission; and determining, by the TRP, that the event is the blocked downlink transmission based on the feedback from the one or more UEs(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 22, Lee discloses the method of claim 19, further including: transmitting, by TRP, a first downlink control information (DCI) including one or more transmission configuration indicator (TCI) states for the multi-TRP downlink transmission coordinated with one or more neighboring TRPs, wherein the transmitting is performed one of: independently by the TRP, or jointly by the TRP and at least one TRP of the one or more neighboring TRPs(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 23, Lee discloses the method of claim 19, further including: transmitting, by the TRP, a second DCI in a subsequent time interval on the shared communication spectrum in response to the event, wherein the second DCI includes an adjustment for one or more TCI states transmitted in a first DCI during the first time interval, wherein the adjustment reflects a quasi-colocation (QCL) assumption corresponding to one or more downlink transmissions of the multi-TRP downlink transmission transmitted by at least one transmitting TRP of the one or more neighboring TRPs, wherein the transmitting is performed one of: independently by the TRP, or jointly by the TRP and at least one TRP of the one or more neighboring TRPs(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
  
Regarding claim 24, Lee discloses the method of claim 19, wherein the first-time intervals includes one of: a slot; or a channel occupancy time (COT) associated with success of a channel sensing procedure (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8,11-18, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US Application 2022/0216964, hereinafter Mondal) in view of Lee.
Regarding claim 11, Mondial discloses a method of wireless communication (Figs. 1,2,4-6, 12-13), comprising: 
transmitting, by a transmission-reception point (TRP) in response to a successful listen before talk (LBT) procedure ([0067]- [0069], which recites a successful LBT), a first downlink control information (DCI) including one or more transmission configuration indicator (TCI) states for a multi-TRP downlink transmission coordinated with one or more neighboring TRPs via shared communication spectrum(Abstract, [0003]-[0004],[0006], [0035]-[0036],[0039]-[0040],[0048]-[0049], which recite DCI including TCI states for multi-TRP as claimed by the instant application);
 transmitting, by the TRP, a downlink transmission to one or more user equipment (UEs) in a first time interval in response to the successful listen before talk (LBT) procedure on the shared communication spectrum, wherein the downlink transmission is intended for the multi-TRP downlink transmission(Abstract, [0003]-[0004],[0006], [0035]-[0036],[0039]-[0040],[0048]-[0049], [0067]- [0069], which recite downlink transmission intended for multi-TRP downlink transmission).
	Mondal does not explicitly disclose obtaining, by the TRP, an indication that at least one TRP of the one or more neighboring TRPs failed to successfully complete the multi-TRP downlink transmission during the first-time interval; and
 transmitting, by the TRP, a second DCI in a subsequent time interval in response to the indication, wherein the second DCI includes an adjustment for the one or more TCI states reflecting a quasi-colocation (QCL) assumption corresponding to the downlink transmission.
However, Lee teaches obtaining, by the TRP, an indication that at least one TRP of the one or more neighboring TRPs failed to successfully complete the multi-TRP downlink transmission during the first-time interval ([0662], [0064], which recite the failure to successfully complete the multi-TRP downlink transmission);
 and
 transmitting, by the TRP, a second DCI in a subsequent time interval in response to the indication, wherein the second DCI includes an adjustment for the one or more TCI states reflecting a quasi-colocation (QCL) assumption corresponding to the downlink transmission ([0168], [0175]- [0186]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee with the teaching of Mondal by using the above features such as obtaining, by the TRP, an indication that at least one TRP of the one or more neighboring TRPs failed to successfully complete the multi-TRP downlink transmission during the first-time interval; and
 transmitting, by the TRP, a second DCI in a subsequent time interval in response to the indication, wherein the second DCI includes an adjustment for the one or more TCI states reflecting a quasi-colocation (QCL) assumption corresponding to the downlink transmission as taught by Lee for the purpose of operating a terminal and a base station related to an operation of obtaining resource information through which the data information is transmitted ([0001]).
	Regarding claims 6, 30, the combination of Mondal and Lee discloses the method of claim 1, wherein the second DCI includes a plurality of TCI fields with, wherein each TCI field of the plurality of TCI fields corresponds to one of: a component carrier or a listen before talk (LBT) bandwidth, and identifies the adjustment associated with the one of: the component carrier or the LBT bandwidth(Abstract, [0003]-[0004],[0006], [0035]-[0036],[0039]-[0040],[0048]-[0049], [0067]- [0069]).  
Regarding claim 7, the combination of Mondal and Lee discloses the method of claim 6, wherein each TCI field includes a plurality of sub- fields identifying the adjustment associated with one of: a set of symbols or a slot within the first-time interval (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).      
Regarding claim 8, the combination of Mondal and Lee discloses the method of claim 7, wherein the adjustment within the second DCI includes one of: one or more updated TCI states identifying the second QCL assumption; an identification of one or more unused TCI states of the one or more TCI states of the first DCI not used for the second QCL assumption of the candidate downlink transmission; or a bitmap indicating a transmission success state for each TRP of the one or more TRPs with regard to the multi-TRP transmission, wherein the UE determines the second QCL assumption based on the one or more transmitting TRPs of the one or more TRPs that transmitted the candidate downlink transmissions(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).      
Regarding claim 12, the combination of Mondal and Lee discloses the method of claim 11, wherein the first- and second-time intervals include one of: a slot; or a channel occupancy time (COT) associated with success of a channel sensing procedure, including the successful LBT procedure (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).   
Regarding claim 13, the combination of Mondal and Lee discloses the method of claim 11, further including: identifying, by the TRP, for a periodicity of search space configured for the one or more UEs; and determining, by the TRP, the second time interval within a search space after the first time interval in accordance with the periodicity (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 14, the combination of Mondal and Lee discloses the method of claim 11, wherein the second DCI is configured according to one of: a group common DCI configured for a group of UEs including the one or more UEs; or a UE-specific DCI configured for an identified UE of the one or more UEs(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 15, the combination of Mondal and Lee discloses the method of claim 11, wherein the second DCI includes a plurality of TCI fields with, wherein each TCI field of the plurality of TCI fields corresponds to one of: a component carrier or a listen before talk (LBT) bandwidth, and identifies the adjustment associated with the one of: the component carrier or the LBT bandwidth(Abstract, [0003]-[0004],[0006], [0035]-[0036],[0039]-[0040],[0048]-[0049], [0067]- [0069]).    
Regarding claim 16, the combination of Mondal and Lee discloses the method of claim 15, wherein each TCI field includes a plurality of sub- fields identifying the adjustment associated with one of: a set of symbols or a slot within the first-time interval (Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 17, the combination of Mondal and Lee discloses the method of claim 16, wherein the adjustment within the second DCI includes one of: one or more updated TCI states identifying the QCL assumption; an identification of one or more unused TCI states of the one or more TCI states of the first DCI not used for the QCL assumption of the downlink transmission; or a bitmap indicating a transmission success state for each TRP of the TRP and the one or more neighboring TRPs with regard to the multi-TRP downlink transmission(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Regarding claim 18, the combination of Mondal and Lee discloses the method of claim 11, wherein the indication identifies the failure of the at least one TRP to successfully complete the multi-TRP downlink transmission is associated with one of: failure to pass an LBT procedure by the multi-TRP downlink transmission coordinated with the one or more neighboring TRPs; a change of transmission scheduling received by the at least one TRP; or a blocked transmission of the at least one TRP(Abstract, [0003]- [0004], [0006], [0035]- [0036], [0039]- [0040], [0048]- [0049]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461